UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6317



BERNARD SOLTIS,

                                             Plaintiff - Appellant,

          versus

FEDERAL BUREAU OF PRISONS; J. W. THOMPSON,
Warden; BRENDA BARRETT, Director of Health
Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-166-1)

Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Bernard Soltis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief pursuant to 28 U.S.C. § 1915(d) (1988) on his Bivens com-
plaint.* We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Soltis v. Federal Bureau of

Prisons, No. CA-95-166-1 (N.D.W. Va. Feb. 15, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2